Citation Nr: 1122706	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-34 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, originally claimed as a nervous condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The claims folder was thereafter forwarded to the RO in Montgomery, Alabama.   

The Board notes that the April 2006 rating decision also denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran also appealed this claim through the filing of a June 2006 notice of disagreement (NOD) and an October 2007 substantive appeal (VA Form 9).  However, the AOJ granted service connection for this condition in the April 2009 rating decision.  The grant of service connection was a complete grant of the benefit that had been sought on appeal.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  As such, the bilateral hearing loss claim is not before the Board at this time.  


FINDING OF FACT

There is no competent evidence that the Veteran currently experiences an acquired psychiatric disorder, to include a nervous condition, that is in any way related to active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in December 2005.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for an acquired psychiatric disorder; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

However, the Board acknowledges the AOJ did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Regardless, since service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claim is moot and, therefore, at most harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no prejudicial error in the content of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).  

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the April 2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and VA medical treatment records.  The Veteran has submitted personal statements.  In the December 2005 VCAA notice letter, the AOJ requested that the Veteran provide any evidence of current treatment for an acquired psychiatric disorder; however, the Veteran has not provided authorization for the VA to obtain any additional medical records showing treatment for any acquired psychiatric disorder, nor has he indicated that such records exist.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.  

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has not provided any evidence to show that he currently experiences an acquired psychiatric disorder, including any nervous disorder.  With no evidence of a current disorder, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder during his military service.  Specifically, he has alleged that he was treated for a nervous condition during his military service in October 1968, and that the requirement of firing the "big guns" affected his nerves.  See the Veteran's October 2005 claim and October 2007 VA Form 9; see also the Veteran's December 2005 statement, June 2006 notice of disagreement, and April 2011 Informal Brief of Appellant in Appealed Case (Brief).  The Veteran has also alleged that the nervous condition caused by his duties led him to drink to self-medicate.  See the Veteran's October 2007 VA Form 9.  

There is some relevant evidence in the Veteran's claims file.  The Veteran's STRs show that he did receive treatment for stomach pain in October 1968, which might show evidence of a nervous condition.  However, at that time, the examiner concluded that he was experiencing a stomach condition that had pre-existed the Veteran's military service.  Further, in his separation examination of January 1970 history the Veteran denied experiencing nervous trouble of any sort.  The Veteran's separation examination also did not note any psychiatric issues.  The Board notes that the appellant's STRs were generated with a view towards ascertaining his state of physical fitness at the time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than reported history).  The military treating physician's conclusions are also supported by medical records obtained by the service department prior to the Veteran's entry to active duty, which include a private treatment record from the Pinson Clinic dated in November 1967 indicating that the Veteran had been receiving ongoing treatment for a history of acute gastritis from 1962.  

The AOJ also obtained the Veteran's VA medical treatment records, which shows that he was treated for hallucinations in September 1975.  This was diagnosed as due to chronic alcohol abuse and alcohol-related hallucinations.  Generally, for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability that is the result of the veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110; see also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) cautioned that compensation would only result where there was clear medical evidence establishing that the alcohol or drug abuse disability was caused by a veteran's primary service-connected disability.  Id.  It also determined that the statute precludes compensation in two situations:  1) for primary alcohol abuse disabilities, i.e. alcohol abuse disability arising during service from voluntary and willful drinking to excess; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. 

The Veteran is not competent to relate that any drug use was self-medication for such an acquired psychiatric disorder, 38 C.F.R. § 3.159(a)(1), and there is no competent medical opinion indicating that any in-service or post-service drug or alcohol problems were a form of self-treatment for any acquired psychiatric disorder.  As such, with regard to his history substance abuse, there is no medical evidence demonstrating that this was secondary to any service-incurred acquired psychiatric disorder.  38 U.S.C.A. §§ 1110; see also 38 C.F.R. §§ 3.1(n), 3.301.

However, even were the Board to concede, arguendo, that the Veteran's in service treatment for a stomach disorder and post-active duty treatment for alcohol abuse showed evidence of in-service incurring events to which a current acquired psychiatric disorder could be attributed, the Veteran has not presented evidence that he actually experiences any current disorder.  The Veteran has not provided any competent description of the symptoms or manifestations of any current acquired psychiatric disorder, nor has he indicated current treatment for such a disorder.  Again, the Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517; accord Wood v. Derwinski, 1 Vet. App. at 193.  As such, the Board concludes that there is no lay or medical evidence of any current acquired psychiatric disorder that may be considered for service connection.

Without competent evidence of treatment for, or a diagnosis of, any current acquired psychiatric disorder that could be reasonably identified as "a nervous condition," the Veteran's claim must be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Without the requisite element of a current condition, there is no basis for further analysis of the nexus requirement for such a disorder.  See Shedden, at 1167.  Nor is there any basis to analyze the Veteran's claim for evidence of a chronic disorder during service or continuity of symptomatology after service without a current illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include a nervous condition, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


